IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                             _______________

                                               m 98-10175
                                             _______________

                                       JIMMY-JACK JACKAI,
                                                                Plaintiff-Appellee,
                                                  VERSUS

                                   DALLAS COUNTY, TEXAS,
                                                                Defendant-Appellant.
                                      _________________________

                              Appeal from the United States District Court
                                  for the Northern District of Texas
                                          (3:93-CV-2084-R)
                                   _________________________

                                            November 12, 1999

Before GARWOOD, SMITH, and                             discriminated against on account of race.
  BENAVIDES, Circuit Judges.
                                                           It appears undisputed that Wilkins, who
PER CURIAM:*                                           trained Jackai, was racially biased. Based on
                                                       the evidence, the jury could have believed that
   Dallas County, Texas, appeals a judgment            Wilkins intentionally gave Jackai inadequate
entered on a verdict for Jimmy-Jack Jackai,            training and gave better training to Dwight
who sued for discrimination under title VII            Rottenberg, who is white. There is evidence
after his employment was terminated. Jackai,           that once trained, Jackai was given inadequate
who is black, alleges race discrimination.             facilities for his work and may have received
                                                       inadequate further training on a crucial
   The county’s main issue on appeal is its            computer program with which Jackai had
claim that the evidence is insufficient to             difficulty. Although Rottenberg, like Jackai,
support the verdict. Although there is no              received negative performance reviews, Jackai
direct evidence of discrimination (except for          was terminated, while Rottenberg was not.
the apparent racial prejudice of Roy Wilkins,
who was not involved in the decision to                   As explained in his brief, “[o]ne of
terminate Jackai), and the circumstantial              Plaintiff’s theories of the case is that he was
evidence is far from overwhelming, we                  set up to fail in Dallas County Data Services
conclude that the evidence is sufficient for a         because he was a black man who had had the
reasonable juror to find that Jackai was               temerity to challenge Dallas County’s refusal
                                                       to hire him for positions to which he was
                                                       qualified.” Because of the difficulties Jackai
    * Pursuant to 5TH CIR. R. 47.5, the court has      faced not only directly at the hands of Wilkins,
determined that this opinion should not be published   but also on the job once he was no longer
and is not precedent except under the limited          being trained by Wilkins, the jury could have
circumstances set forth in 5TH CIR. R. 47.5.4.
believed there was a plan afoot to undermine
Jackai’s career with Dallas County.

   As the county acknowledges, a verdict
must be upheld unless there is no legally
sufficient evidentiary basis for a reasonable
jury to find as the jury did. See Price v.
Marathon Cheese Corp., 119 F.3d 330, 333
(5th Cir. 1997). Considering, as we must, all
inferences in the light most favorable to the
verdict, the evidence is sufficient, if only
barely.

   The county also challenges the award of
attorney’s fees. We find no clear error in the
district court’s assessment of fees.

   In summary, given the high degree of
deference we accord to jury verdicts, we see
no reversible error in the judgment. The same
is AFFIRMED.




                                                 2